DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 12/10/2021.
Claims 1-3, 8-10, 15-18 and 21-30 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-10, 15-18 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “wherein one or more interconnects comprise four or more interconnects 2, and wherein the one or more interconnects comprise three interconnects uniformly placed across one edge of the at least one of the solar cells, when the at least one of the solar cells has an area less than 60 cm2” (emphasis added) renders the scope of the claims as containing new matter not supported by the originally filed disclosure.  This is because the scope of the claims includes an apparatus that has solar cells with at least one cell having an area greater than 60 cm2 and at least one cell having an area less than 60 cm2 along with the associated interconnects in the claimed manner that is not supported by the originally filed disclosure.  The scope of the claim encompasses an apparatus having at least solar cell having an area greater than 60 cm2, at least solar cell having an area less than 60 cm2 and the at least one solar cell having an area greater than 60 cm2 is electrically connected to the at least one solar cell having an area less than 60 cm2 via the interconnects, since the interconnects are utilized to only make electrical connection between solar cells.  However, such an apparatus cannot exist because in such a scenario, how would the number of interconnects associated with the solar cell having an area less than 60 cm2, which comprise three interconnects that are place uniformly across one edge of the solar cell, satisfies the required four or more interconnects that are placed uniformly across an edge of the solar cell having an area greater than 60 cm2? By placing four or more interconnects across one edge of the at least one solar cell having an area greater than 60 cm2, the corresponding interconnects would not satisfy the required three interconnects placed uniformly across one edge of the solar cell having an area less than 60 cm2.  Conversely, by placing three interconnects uniformly across one edge of the at least one solar cell having an area less than 60 cm2, the corresponding interconnects would not satisfy the required four or more interconnects uniformly placed across one edge of the solar cell having an area greater than 60 cm2.  Indeed, throughout the originally filed disclosure, the apparatus comprising the at least one solar cell having an area greater than 60 cm2 having four or more interconnects uniformly placed across one edge of the solar cell is in an 2 having three interconnects placed uniformly across one edge of the at least one solar cell.  The number of interconnects associated with solar cells having area greater than 60 cm2 and the number of interconnects associated with solar cells having area less than 60 cm2 are mutually exclusive characteristics that cannot coexist as required by the claims as currently written.
Claims 1-3, 8-10, 15-18 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an apparatus where the solar cells have an area greater than 60 cm2 with the associated interconnects are four or more with no solar cells having an area less than 60 cm2 and an apparatus where the solar cells have an area less than 60 cm2 with the associated interconnects are three with no solar cells having an area greater than 60 cm2, does not reasonably provide enablement for an apparatus comprising solar cells having area greater than 60 cm2 and solar cells having area less than 60 cm2 along with the respective number of interconnects associated with the area of the solar cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  This is because the embodiment in which the apparatus comprising solar cells having area greater than 60 cm2 and solar cells having area less than 60 cm2 along with the associated numbers of interconnects cannot exist.  Throughout the originally filed disclosure, the inventors only provide the apparatus comprising the at least one solar cell having an area greater than 60 cm2 having four or more interconnects uniformly placed across one edge of the solar cell is in an alternative embodiment to the apparatus comprising the at least one solar cell having an area less than 60 cm2 having three interconnects placed uniformly across one edge of the at least one solar cell.  The inventors do not provide any working examples and/or direction as to an embodiment where the apparatus includes both solar cells having area greater than 60 cm2 having four or more interconnects uniformly placed across one edge of the solar cells and solar cells having an area less than 60 cm2 having 2, which comprise three interconnects that are place uniformly across one edge of the solar cell, satisfies the required four or more interconnects that are placed uniformly across an edge of the solar cell having an area greater than 60 cm2? By placing four or more interconnects across one edge of the at least one solar cell having an area greater than 60 cm2, the corresponding interconnects would not satisfy the required three interconnects placed uniformly across one edge of the solar cell having an area less than 60 cm2.  Conversely, by placing three interconnects uniformly across one edge of the at least one solar cell having an area less than 60 cm2, the corresponding interconnects would not satisfy the required four or more interconnects uniformly placed across one edge of the solar cell having an area greater than 60 cm2.  The number of interconnects associated with solar cells having area greater than 60 cm2 and the number of interconnects associated with solar cells having area less than 60 cm2 are mutually exclusive characteristics that cannot coexist as required by the claims as currently written.  Therefore, any experimentation performed by one of ordinary skill in the art to make or use an apparatus having both solar cells having an area greater than 60 cm2 and solar cells having an area less than 60 cm2 along with the respective claimed interconnects would amount of undue experimentation.  For the reasons above, it is concluded that the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-10, 15-18 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 2 and solar cells having an area less than 60 cm2 along with the corresponding number of interconnects associated with the areas of the solar cells and at least one solar cell having an area greater than 60 cm2 is electrically connected to at least one solar cell having an area less than 60 cm2 via the interconnects that renders the claims indefinite.  This is because an apparatus having both solar cells having an area greater than 60 cm2 and solar cells having an area less than 60 cm2 along with the corresponding number of interconnects associated with the areas of the solar cells in the claimed manner cannot exist.  How would the number of interconnects associated with the solar cell having an area less than 60 cm2, which comprise three interconnects that are place uniformly across one edge of the solar cell, satisfies the required four or more interconnects that are placed uniformly across an edge of the solar cell having an area greater than 60 cm2? By placing four or more interconnects across one edge of the at least one solar cell having an area greater than 60 cm2, the corresponding interconnects would not satisfy the required three interconnects placed uniformly across one edge of the solar cell having an area less than 60 cm2.  Conversely, by placing three interconnects uniformly across one edge of the at least one solar cell having an area less than 60 cm2, the corresponding interconnects would not satisfy the required four or more interconnects uniformly placed across one edge of the solar cell having an area greater than 60 cm2.  The number of interconnects associated with solar cells having area greater than 60 cm2 and the number of interconnects associated with solar cells having area less than 60 cm2 are mutually exclusive characteristics that cannot coexist as required by the claims as currently written.  For the reasons above, it is concluded that the claims are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9, 15-16, 18, 21, 23, 25, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohara et al. (US 5,131,956) in view of Zhu et al. (CN103489947 with provided machine English translation).
Addressing claims 1, 8, 15 and 18, Oohara discloses an apparatus, comprising:
Oohara discloses an apparatus (figs. 3a-3b and 4), comprising:
 	one or more solar cells (fig. 4); and
	one or more interconnects 9 for making electrical connections only between the solar cells,
	at least one of the solar cells including one or more metal gridlines 6a for collecting current, one or more busbars 6c for aggregating current from the gridlines, and one or more contact pads 6b used to electrically connect the interconnects 9 to the busbars (fig. 3a), and
	each of the one or more interconnects consisting of a single metal toe 9 that remains flat (fig. 4) when connected only to one of the contact pads 6b (figs. 3a-3b) to span between the one of the contact pads to another one of the solar cells (fig. 4), without a second toe connected to the single toe, and with no connected crossbars (figs. 3a-3b),


Oohara is silent regarding wherein the one or more interconnects comprise four or more interconnects when the at least one of the solar cells has an area greater than 60 cm2 and the one or more interconnects comprise three interconnects when the at least one of the solar cells has an area less than 60 cm2.

Zhu discloses in paragraph [0034] four interconnects are used for solar cell having an area greater than 60 cm2 (156 mm x 156 mm is greater than 60 cm2) to reduce series resistance and to increase power output of the module.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus of Oohara with solar cells having the area with the associated number of interconnects disclosed by Zhu in paragraph [0034] in order to reduce the series resistance and to increase the power output of the apparatus (Zhu, [0034]).  The modified apparatus of Oohara in view of Zhu satisfies the limitation of current claims because the solar cells have area greater than 60 cm2 with four interconnects uniformly placed across one edge of the solar cells without any solar cells having area less than 60 cm2; therefore, the limitation “wherein the one or more interconnects comprise three interconnects uniformly placed across one edge of the at least one of the solar cells, when the at least one of the solar cells has an area less than 60 cm2” is not required.

Addressing claims 2, 9, 27 and 29, Zhu discloses the interconnects is comprised of a copper layer to achieve reduction in thermal deformation and breakage of the solar cell apparatus [0015].  Therefore, at the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to modify the apparatus of Oohara with the interconnect material disclosed by Zhu in order to reduce thermal deformation and breakage of the solar cell apparatus (Zhu, [0015]).

Addressing claims 16, 21, 23 and 25, col. 6 ln 47-66 of Oohara discloses that the plurality of solar cells are encapsulated with protective layers, which is analogous to the step of making the electrical connections to the one or more solar cells in a panel comprised of an array of the one or more solar cells.

Claims 17, 22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohara et al. (US 5,131,956) in view of Zhu et al. (CN103489947 with provided machine English translation) as applied to claims 1-2, 8-9, 15-16, 18, 21, 23, 25, 27 and 29 above, and further in view of Zimmerman (US 2013/0014802).
Addressing claims 17, 22, 24 and 26, Oohara is silent regarding the step of making the electrical connections to one or more solar cells in a space vehicle including the panel.

Zimmerman discloses front interconnected solar cells similarly to those of Oohara; wherein, the solar cells are incorporated in space vehicle in geostationary orbit [0013 and 0097].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method and apparatus of Oohara with incorporating the .

Claims 3, 10, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohara et al. (US 5,131,956) in view of Zhu et al. (CN103489947 with provided machine English translation) as applied to claims 1-2, 8-9, 15-16, 18, 21, 23, 25, 27 and 29 above, and further in view of Yamaguchi et al. (US 2013/0206228).
Addressing claims 3, 10, 28 and 30, Oohara discloses the interconnectors 9 have a thickness of about 30 microns (col. 6 ln 57-60), which falls within the claimed thickness range of between 1-2 mils.  Zhu discloses the interconnects have a width between 1.5 to 2.00 mm [0004] or 1.8 mm [0023] that overlaps or falls within the claimed range, respectively.  In figs. 4 and 5a, Oohara further discloses the length of the interconnector 9 is dictated by the gap between adjacent solar cells.  Oohara further discloses the gap between adjacent solar cells should be optimized to minimize the loss of effective area (col. 5 ln 21-29).

Oohara and Zhu are silent regarding the length of the interconnects.

Yamaguchi discloses adjusting the length of the interconnector 5 to adjust the distance between the solar cells [0031].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus and method of Oohara by performing routine experimentation with the length of the interconnector in order to optimize the distance between the adjacent solar cells to minimize the loss of effective area (Oohara, col. 5 ln 21-29, 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 8-10, 15-18 and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  With regard to the Applicants’ argument that Oohara does not disclose the interconnects are uniformly placed along one edge of the solar cell, the argument is not persuasive because fig. 3a shows the interconnects 9 are placed uniformly across one edge of the solar cell.  With regard to the Applicants’ argument that Oohara does not disclose the interconnects remain flat, the argument is not persuasive because fig. 4 of Oohara shows the interconnects 9 remain flat.  The embodiment relied on by the Applicants to argument that the interconnects of Oohara does not remain flat is from a different embodiment than that of fig. 4 that is not pertained to the content of the rejection.
With regard to the Applicants’ assertion that the claimed invention provides solutions to problems not recognized by the references, particularly regarding the number of interconnects to increase redundancy, the assertion is incorrect because Daroczi et al. (US 2005/0022857) discloses in paragraph [0025] interconnects 202 placed uniformly across one edge of the solar cell and the number of interconnects is chosen to provide redundancy in the event of a failure of one interconnect lead.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/15/2022